



COURT OF APPEAL FOR BRITISH
COLUMBIA




Citation:



R. v. Campbell,









2013 BCCA 43




Date: 20130125

Dockets:
CA039571 and CA039572

Docket: CA039571

Between:

Regina

Respondent

And

George Campbell

Appellant

- and -

Docket: CA039572

Between:

Regina

Respondent

And

Paul Alexander
Wilson

Appellant




Before:



The Honourable Mr. Justice Tysoe





The Honourable Madam Justice Neilson





The Honourable Madam Justice Bennett




On appeal from:
Provincial Court of British Columbia, November 30, 2011
(
R. v. Wilson and Campbell
, Richmond Registry 57049-1)

Oral Reasons for Judgment




Counsel for the Appellants:



J.R. Ray





Counsel for the Respondent:



M.J. Brundrett





Place and Date of Hearing:



Vancouver, British
  Columbia

January 22, 2013





Place and Date of Judgment:



Vancouver, British Columbia

January 25, 2013








[1]

BENNETT J.A.:
George Campbell and Paul Wilson pleaded guilty to
mischief by wilfully interrupting or interfering with the lawful use, enjoyment
or operation of property, namely Air Canada Flight AC31 (contrary to s. 430
of the
Criminal Code,
R.S.C. 1985, c. C-46). The offence took place
on November 28, 2011, while the two were en route from Toronto to Beijing.
The sentencing judge suspended the sentence and placed the two men on probation
for one year. He also imposed a restitution order in favour of Air Canada of
$38,878 each.

[2]

The appellants seek leave to appeal and, if leave is granted, ask that
the suspended sentence be set aside and a discharge imposed instead. They also
seek to have the restitution order set aside.

Facts and
Procedural Background

[3]

The two men were granted surety bail on November
29, 2011, but were not released from custody. On November 30, while represented
by duty counsel, the men entered guilty pleas. The Crown read in excerpts from
witness statements given by passengers and Air Canada employees. Neither
appellant disputed any of the content of the witness statements regarding the
events on the airplane. The following summary of facts is taken from the
Crowns submission.

[4]

On November 28, 2011, Mr. Wilson and his
co-accused, Mr. Campbell, were on an Air Canada flight from Toronto to
Beijing. They were seated in the business class section of the plane. The two
men were drinking before and during the flight. As well, they took sleeping
pills to help them sleep.

[5]

At some point during the flight, Mr. Campbell
began singing and banging on his seat. He was swearing, yelling at other
passengers and kicking their seats. At one point, he was lying on his stomach
and kicking the floor, much like a child in a temper tantrum. Mr. Wilson attempted
to get out of his seat when, instead, he fell forward into a flight attendant
and passenger. Both men were described as unruly and belligerent, yelling and
swearing at passengers and crew alike. At one point, Mr. Wilson pushed a
flight attendant.

[6]

One witness described Mr. Wilson and Mr. Campbell
as appearing drugged during the incident. However, the general consensus is
that they were intoxicated.

[7]

Both men were restrained with plastic restraints.
Once restrained, Mr. Wilson and Mr. Campbell became more aggressive
and engaged in verbal and threatening behaviour in an effort to have the
restraints removed. Their behaviour caused several passengers to move to
different seats. One of them managed to get out of the restraints; and Mr. Wilson
appeared to have chewed his way out of the plastic restraints. Tape was then
used to restrain them.

[8]

The airplane captain said he had never seen
anything like this in 38 years of flying; one of the flight attendants took
time off work as a result of stress caused to her by the incident.

[9]

At some point, a decision was made to divert the
flight. Initially, Anchorage, Alaska was considered an appropriate landing
site, but due to concerns of the flight crew that the plane may not reach
Anchorage, the flight was diverted to Vancouver. The appellants were restrained
for an hour and twenty minutes before the plane landed in Vancouver. The record
is not entirely clear how long the entire incident occurred.

[10]

Once the plane landed at Vancouver International
Airport, the RCMP investigated. The crew and passengers were put up in a hotel
by Air Canada. Eventually, the crew and passengers made their way to their
destinations.

[11]

The cost of diverting the flight, keeping
passengers overnight and arranging new flights was a significant amount. Crown
counsel initially did not seek restitution as she did not have sufficient
information to apply for the order. On his own motion, the sentencing judge
stood the case down to give her the opportunity to obtain information regarding
the loss to Air Canada.

[12]

The Crown returned and provided the judge with
the following information:

Diversion
costs of AC31 Nov 28 2011

Fuel - based
on $1.045 per kg                                                $75,475

Terminal Nav Cost YVR-B777                                                $ 
2,560

Pilots pay including draft premium:                                         $16,600

Pilots 11 hotels (4/Yvr 4/Pek 3/Yyz) plus
transport:                $  1,800

Pilots Extra per diem expenses:                                             $    
320

13 In-flight crew pay including draft
premium                         $25,400

Meal vouchers to pax AC31 - 310 @$25                                $ 
7,750

Hotel for passengers in YVR                                                   $13,307

Credit vouchers to passengers of AC31 -
310@$100            $31,000

Credit vouchers to passengers of AC29 -
197@$100            $19,700

Total                                                                                       $193,912

This information was provided to us by way
of fresh evidence. In my view, as it was before the sentencing judge, it is properly
before us without the need to meet the standard for the admission of fresh
evidence. It would have been preferable if the document had been marked as an
exhibit at sentencing, but as both counsel agree that it was before the
sentencing judge, we should consider it.

[13]

The sentencing judge concluded that the two
should be financially responsible for the hotel rooms for passengers in
Vancouver ($13,307), their meal costs ($7,750) and credit vouchers to
passengers. The passengers also received $100 credit vouchers with Air Canada
for use in the future. There were 507 credit vouchers issued ($50,700). The
total restitution ordered was $71,757, divided by two for a total of $35,878
each.

[14]

At the sentencing hearing, duty counsel did not dispute the hotel charges,
but took issue with the remainder of the costs. He pointed out that the plea
arrangement had been made on the understanding that the Crown was not going to
seek restitution and that Air Canada would take its own steps to collect the
debt.

[15]

The Crown sought a suspended sentence and probation; the defence sought
a discharge.

[16]

The appellants worked as Vice-Presidents for Research in Motion (RIM).
Mr. Wilson, then aged 38, has a masters degree. He was born in Scotland,
but has permanent residency status in Canada. He is married, with one child. He
has no criminal record. He was earning approximately $10,000 per month as net
income.

[17]

Mr. Campbell, then aged 45, was also born in Scotland. He was in
Canada on a work permit, and was earning approximately $12,000 per month, net
income. He is married, with three children. He also had no criminal record.

[18]

Counsel pointed out that both appellants would likely lose their jobs. They
will face a significant civil suit from Air Canada and had suffered
considerable shame over their behaviour. In addition, they spent two nights in
custody, including one night in Surrey pre-trial.

[19]

The sentencing judge did not consider it in the public interest to
impose a discharge. He concluded that their behaviour was absolutely disgusting,
and caused not only inconvenience to passengers, but also put their safety in
jeopardy.

Position of the Parties

[20]

The Crown on appeal maintained support for the suspended sentence, but
conceded there was some difficulty with the restitution for the credit vouchers.
He submitted that, given the substantial loss, the overall sentence was fit in
any event.

[21]

The appellants submit that the sentencing judge erred by failing to give
due weight to the unique circumstances before the Court and overemphasized general
deterrence. They point out that there is no suggestion that this type of
offence is prevalent in the community, calling for a deterrent sentence. They
submit that the sentencing judge also erred by placing too much emphasis on the
intoxication aspect of their condition, as the Crown had said that they were also
drugged, which would be more akin to an involuntary state. During the
submissions, the trial judge said,

Were not talking about people [who]
are criminally bent, we are talking about people who didnt think their way
through a particular problem and then their true self came out under
fortification of alcohol. That is what is so reprehensible about all of this.

Counsel submits that the sentencing judge erred in
concluding that their true self came out when there was no evidence to
support this conclusion. This led the judge to place insufficient weight on
their otherwise good characters.

[22]

Counsel also submitted an application to adduce fresh evidence. The
proposed evidence outlines the consequences of the convictions for the
appellants. As expected, they lost their jobs at RIM. Mr. Campbell was
deported from Canada, but has obtained work in Scotland in a similar position
to his employment at RIM. Mr. Wilson found short term contract work with a
Taiwanese company. He has had difficulty obtaining employment due to the
notoriety of this case. Air Canada has sent a demand letter to the appellants
seeking compensation for its loss as a result of this incident for a total of
$221,606, less the sum of the restitution order.

Discussion

[23]

The standard of review of a sentencing judge is one of significant
deference. In
R. v.
M. (C.A.),
[1996] 1 S.C.R. 500, Chief Justice Lamer said this:

[90]      Put
simply, absent an error in principle, failure to consider a relevant factor, or
an overemphasis of the appropriate factors, a court of appeal should only
intervene to vary a sentence imposed at trial if the sentence is demonstrably
unfit. Parliament explicitly vested sentencing judges with a
discretion
to determine the appropriate degree and kind of punishment under the
Criminal
Code
. ... [Emphasis in original.]

[24]

The relevant principles of sentencing are set out in ss. 718, 718.1
and 718.2 of the
Criminal Code
:

718.
The fundamental purpose of sentencing is to
contribute, along with crime prevention initiatives, to respect for the law and
the maintenance of a just, peaceful and safe society by imposing just sanctions
that have one or more of the following objectives:

(a)  to denounce unlawful conduct;

(b)  to deter the offender and other persons from committing
offences;

(c)  to separate offenders from society, where necessary;

(d)  to assist in rehabilitating offenders;

(e)  to provide reparations for harm done to victims or to
the community; and

(f)  to promote a sense of responsibility in offenders, and
acknowledgment of the harm done to victims and to the community.

...

718.1
A sentence must be proportionate to the
gravity of the offence and the degree of responsibility of the offender.

718.2
A court that imposes a sentence shall also
take into consideration the following principles:

...

(b)  a sentence should be similar to sentences imposed on
similar offenders for similar offences committed in similar circumstances;

(c)  where consecutive sentences are imposed, the combined
sentence should not be unduly long or harsh;

(d)  an offender should not be deprived of liberty, if less
restrictive sanctions may be appropriate in the circumstances; and

(e)  all available sanctions
other than imprisonment that are reasonable in the circumstances should be
considered for all offenders, with particular attention to the circumstances of
aboriginal offenders.

[25]

I will first address the issue of whether a conditional discharge should
have been imposed.

[26]

Section 730(1) of the
Criminal Code
sets out the statutory
requirements for the granting of a conditional or absolute discharge:

730.
(1)  Where an accused, other than an
organization, pleads guilty to or is found guilty of an offence, other than an
offence for which a minimum punishment is prescribed by law or an offence
punishable by imprisonment for fourteen years or for life, the court before
which the accused appears may, if it considers it to be in the best interests
of the accused and not contrary to the public interest, instead of convicting
the accused, by order direct that the accused be discharged absolutely or on
the conditions prescribed in a probation order made under subsection 731(2).

...

[27]

This Court set out the factors to be considered in
R. v. Fallofield
(1973), 13 C.C.C. (2d) 450, [1973] 6 W.W.R. 472 (B.C.C.A.) ‒ a case that
endures to this day. At 454-455, the Court said:

From this review of the authorities and my own view of the
meaning of s. 662.1 [730], I draw the following conclusions, subject, of
course, to what I have said above as to the exercise of discretion.

(1)  The
section may be used in respect of any offence other than an offence for which a
minimum punishment is prescribed by law or the offence is punishable by
imprisonment for 14 years or for life or by death.

(2)  The
section contemplates the commission of an offence. There is nothing in the
language that limits it to a technical or trivial violation.

(3)  Of the two
conditions precedent to the exercise of the jurisdiction, the first is that the
Court must consider that it is in the best interests of the accused that he
should be discharged either absolutely or upon condition. If it is not in the
best interests of the accused, that, of course, is the end of the matter. If it
is decided that it is in the best interests of the accused, then that brings
the next consideration into operation.

(4)  The second
condition precedent is that the Court must consider that a grant of discharge
is not contrary to the public interest.

(5)  Generally,
the first condition would presuppose that the accused is a person of good
character, without previous conviction, that it is not necessary to enter a
conviction against him in order to deter him from future offences or to
rehabilitate him, and that the entry of a conviction against him may have
significant adverse repercussions.

(6)  In the
context of the second condition the public interest in the deterrence of
others, while it must be given due weight, does not preclude the judicious use
of the discharge provisions.

(7)  The powers
given by s. 662.1 [730] should not be exercised as an alternative to probation
or suspended sentence.

(8)  Section 662.1 [730] should not be
applied routinely to any particular offence. This may result in an apparent
lack of uniformity in the application of the discharge provisions. This lack
will be more apparent than real and will stem from the differences in the
circumstances of cases.

[28]

The issue is whether it is contrary to the public interest to grant a
discharge. The appellants submit that when all the factors are properly
weighed, a discharge is not contrary to the public interest. They point to the
fact that they were more drugged than intoxicated, which lessens their moral
culpability. However, as pointed out above, this was only the opinion of one
witness, and when the submissions are considered in their entirely, it is clear
that the appellants were also very intoxicated, and had been drinking before
they got on the plane. In my view, the fact of drinking before they embarked on
the flight increases their moral culpability.

[29]

They submit that the offence is not one that is prevalent in the
community, which would call for a deterrent sentence. This is only one factor,
however. The offence caused, at the very least, significant inconvenience and distress
to hundreds of people, and potentially placed hundreds of lives in danger. The
crew and passengers who had to restrain these men were at direct risk of harm,
and the potential for the situation to escalate was ever present. This was also
an offence that attracted significant public attention. General deterrence is
achieved when the public is also apprised of the consequences. Thousands of
people fly on airplanes every day. Many consume alcohol prior to boarding and during
the flight. While most behave properly, this sentence sends a message to those
who may be inclined to disrupt a flight by unacceptable behaviour. In my view,
the sentencing judges emphasis on general deterrence was not an error.

[30]

Not only do I not find any error in the reasons of the sentencing judge,
I agree with his conclusion that this conduct was absolutely disgusting. The
conduct of the appellants, whether brought on by self-induced intoxication, or
the consumption of sleeping pills or both, jeopardized the safety of passengers
and crew. It caused untold inconvenience to the other passengers, who may have
needed to be in Beijing for a funeral, a wedding, critical business meetings ‒
the list is almost inexhaustible.

[31]

Considering the conduct of the appellants, their moral culpability and
the consequences to the other passengers and crew, in my respectful opinion, a
discharge was not in the public interest. The public interest requires the
protection of the public from such conduct, which is accomplished in part by
both specific and general deterrence. The appellants previous blemish-free
backgrounds are, in my view, what prevented them from facing a much more
substantial sentence.

[32]

Given this view, the fresh evidence relating to the subsequent
consequences to the two appellants would not affect the result and I would
dismiss that application.

[33]

I would not disturb the suspended sentence and probation order.

[34]

The next issue is the restitution order. The order was made pursuant to
s. 738(1)(a) of the
Criminal Code
:

738.
(1)  Where an offender is convicted or discharged
under section 730 of an offence, the court imposing sentence on or discharging
the offender may, on application of the Attorney General or on its own motion,
in addition to any other measure imposed on the offender, order that the
offender make restitution to another person as follows:

(a)  in the case of damage to,
or the loss or destruction of, the property of any person as a result of the
commission of the offence or the arrest or attempted arrest of the offender, by
paying to the person an amount not exceeding the replacement value of the
property as of the date the order is imposed, less the value of any part of the
property that is returned to that person as of the date it is returned, where
the amount is readily ascertainable;
...

The appellants submit that the loss ordered in this case
does not fall within the provisions of this section. The appellants now dispute
their concession at the sentencing hearing, and say that the hotel expenses
were not the proper subject of restitution. In my view, the hotel and meal
expenses were properly the subject of a restitution order under this section. It
is a damage suffered by Air Canada as a result of the commission of an offence,
which is readily ascertainable. (See
R. v. Minot
, 2011 NLCA 7,
266 C.C.C. (3d) 74 at para. 80.)

[35]

I do not come to the same conclusion with respect to the credit
vouchers, valued at $50,700. These were apparently a good-will gesture by Air
Canada to their passengers. The passengers may not even use the vouchers, in
which case it is not an ascertainable loss. In my view, these vouchers do not
fall within the definition of damage, loss or destruction of property within s. 738(1)(a)
of the
Code
. These comments do not affect any civil remedy pursued by
Air Canada. I limit my analysis solely to the
Criminal Code
provisions.

[36]

Counsel also submits that the sentencing judge did not consider the
appellants ability to pay. Given my conclusion and the type of employment
these men enjoy, I need not consider whether the sentencing judge committed
this error. This is a stand-alone restitution order, enforceable by way of
civil judgment. There are no additional criminal consequences attached to a
failure to pay the restitution.

[37]

Therefore, I would grant leave to appeal for each appellant, and allow
the appeal to the extent that the restitution order of each appellant is
reduced by $25,350. The new amount of the restitution order is $10,528 each.

[38]

TYSOE J.A.:
I agree.

[39]

NEILSON J.A.:
I agree.

[40]

TYSOE J.A.:
Leave to appeal is granted, the appeal is allowed to
the extent only that the amount of each restitution order is reduced by
$25,350, from $35,878 to $10,528.

The Honourable
Madam Justice Bennett


